Citation Nr: 0302112	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  01-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date, prior to September 1, 1999, 
for the grant of service connection for chronic inflammation 
of the right eye socket.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating determination  of 
the Salt Lake City Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
chronic inflammation of the right eye socket and assigned a 
10 percent evaluation with an effective date of September 1, 
1999.  

The veteran withdrew his request for a Central Office hearing 
before a Member of the Board which had been scheduled for 
July 2002.


FINDINGS OF FACT

1.  The RO denied service connection for a right eye 
condition when it issued an unappealed rating decision in 
September 1978.

2.  In a statement in support of claim received on September 
1, 1999, the veteran requested service connection for a 
chronic infection of the right eye socket. 


CONCLUSION OF LAW

The criteria for an effective date, prior to September 1, 
1999, for a grant of service connection for chronic 
inflammation of the right eye socket have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


The law and regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.156, 3.159).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Hereinafter known 
collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July 2000 rating 
determination and the April 2001 SOC informed the appellant 
of the information and evidence needed to substantiate this 
claim.  

Furthermore, in a July 2001 letter, the RO informed the 
veteran of the VCAA, although this was with respect to a 
different claim.  It specifically informed the veteran about 
what he should do, what the RO needed, what VA would do, how 
long the claim would take, and where to contact VA if the 
veteran had any questions.  The information was helpful with 
his contemporaneous claim for an earlier effective date for a 
grant of service connection for an eye disorder.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has not indicated that 
there are any remaining outstanding records.  VA has met all 
VCAA duties.

The Board notes that the VCAA made no change in the statutory 
or regulatory criteria that govern assignment of effective 
dates.  As the Board indicated above, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  The RO has accordingly satisfied 
the duty to notify.  See Quartuccio, supra.

Given the nature of the earlier effective date claim, 
development for a VA examination is unnecessary.  That is, a 
VA examination to establish the current level of severity or 
for a nexus opinion is not needed because the current issue, 
entitlement to an earlier effective date for a grant of 
service connection, does not concern such matters.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

The Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in essential agreement with and adhere to the 
mandates of the VCAA with respect to the duty to notify and 
the duty to assist the veteran in the development of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, the RO 
has already met all obligations to the veteran under this new 
law.

Moreover, the veteran has been afforded the oportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Criteria

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2002).  The effective 
date of an award of disability compensation based on new and 
material evidence received after a final disallowance, shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2002).  

The effective date of award of disability compensation based 
on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose whichever 
is later.  38 C.F.R. § 3.400(r) (2002).  The law grants a 
period of one year from the date of the notice of the result 
of the initial determination for initiating an appeal by 
filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Factual Background

A review of the record demonstrates that veteran requested 
service connection for an infection of the right eye in 
August 1978.  

In an August 30, 1978 letter, the RO indicated that the 
veteran had to submit evidence showing his disability was 
incurred in or aggravated by his service and that it had 
continued to the present.  The RO notified the veteran that 
if he failed to submit the required evidence within 60 days 
from the date of the letter, the claim would be disallowed 
without further notice.  

In a September 1978 rating determination, the RO denied 
service connection for an infection of the right eye.  The RO 
noted that the veteran had been administratively discharged 
on March 28, 1956, as a result of not having met the 
requirements for enlistment in the Navy due to the anatomical 
loss of his right eye.  The RO noted that the clinical 
records were negative for any injury or aggravation of his 
right eye condition, which existed prior to his entry into 
active duty.  

The veteran was notified of this decision and his appellate 
rights in a letter dated September 20, 1978.  He did not 
appeal within the prescribed time period and the decision 
became final.  

On September 1, 1999, the veteran requested service 
connection for a chronic infection of his right eye socket. 

In June 2000, the veteran testified as to his beliefs as to 
why service connection should be granted, which included 
having had battery acid splashed into his eye while working 
in the torpedo shop in 1955.  

In July 2000, the veteran was afforded a VA examination.  
Following examination, the examiner indicated that the 
veteran had scarring of the right eye consistent with a 
chemical burn to that side.  

In a July 2000 rating determination, the RO granted service 
connection for chronic inflammation of the right eye socket 
and assigned a 10 percent disability evaluation effective 
September 1, 1999, the date of receipt of the veteran's 
request that his claim be reopened.  

In his April 2001 notice of disagreement, the veteran 
requested that service connection be granted back to the date 
of his separation from service as the injury had been 
incurred during service.  

In his June 2001 substantive appeal, the veteran indicated 
that the effective date should be the date of receipt of his 
original request for service connection in August 1978.  He 
stated that he never received any notice of his appellate 
rights.  He noted that he had received the letter but that 
there were no attachments.  He also claimed that he had been 
denied due process by having had the claim denied within 30 
days of the August 1978 letter, which had stated that he had 
sixty days to submit evidence in support of his claim.  


Analysis

As to the veteran's claim that he did not receive his 
appellate rights with the September 1978 denial letter, the 
Board notes that the CAVC has defined a presumption of 
administrative regularity as follows: "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the CAVC applied 
the presumption of regularity to procedures at the RO level, 
such as in the instant case.

In this case, therefore, there is the presumption that the 
veteran received the letter, along with the appellate rights 
form, which evidence in the claims folder indicates VA mailed 
to him on September 20, 1978.  The information which was put 
in his claims folder in September 1978 is presumptive 
evidence that the veteran received this letter and the 
enclosure.  

The veteran's statement that he did not receive the appellate 
rights notice is insufficient to rebut the presumption of 
regularity.  See Mindenhall, supra.  The address that the 
letter was sent to was the last known address of record of 
the veteran.  There is no returned mail or other evidence to 
indicate he did not receive the letter or the attached 
appellate rights form.  

As to the veteran's claim that his due process rights were 
violated by not giving him 60 days to submit evidence as 
indicated in the August 1978 letter, prior to denying his 
claim in September 1978, the Board notes that while the RO 
made its determination prior to the 60 days reported in the 
August 1978 letter, the veteran was informed of his appellate 
rights and his due process rights to appeal in the attachment 
forwarded with the September 1978 letter.  

Moreover, he had up to one year from the date of receipt of 
the September 1978 letter to file a notice of disagreement or 
submit additional evidence in support of his claim.  There is 
no further communication from the veteran until his request 
for service connection for chronic inflammation of the right 
eye socket, received on September 1, 1999.

As noted above, the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance, shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  The veteran's request to reopen his claim of service 
connection for residuals of a right eye injury was received 
on September 1, 1999.  

This was the first correspondence received from the veteran 
requesting service connection for residuals of a right eye 
injury subsequent to the September 1978 rating determination 
becoming final, and was found by the RO to be the basis for a 
new claim of service connection for chronic inflammation of 
the right eye socket.  The Board is sympathetic to the 
veteran's beliefs but  is precluded by law from assigning an 
effective date earlier than September 1, 1999.  


ORDER

Entitlement to an effective date, prior to September 1, 1999, 
for the grant of service connection for chronic inflammation 
of the right eye socket is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

